DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on July 27, 2022.
The rejection of claim 4 under 35 U.S.C. 112(b) is withdrawn in view of Applicants amendment.
The rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Kumashiro et al in view of Kawasaki et al in view of Fukumoto et al is withdrawn in view of Applicants amendment.
The rejection of claims 6-7 under 35 U.S.C. as being unpatentable over Kumashiro et al in view of Kawasaki et al in view of Fukumoto et al in view of Hatae et al is withdrawn in view of Applicants amendment.
The rejection of claim 8 under 35 U.S.C. as being unpatentable over Kumashiro et al in view of Kawasaki et al in view of Fukumoto et al in view of Wu et al is withdrawn in view of Applicants amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kumashiro et al (WO Patent 2016/136753 (already of record)) in view of Kawasaki et al (US Patent Application 2017/0073538 (already of record)) in view of Fukumoto et al (US Patent Application 2017/0043404 (already of record)) in view of Hata et al (JP 2002-329945 (already of record)).
To further advance the prosecution of this invention, Urashima et al (US Patent Application 2018/0029121 (already of record)) which is an English equivalent of WO Patent 2016/136753 will be used in this rejection.
Regarding claims 1-5, Kumashiro et al teaches copper containing core particles having an organic substance on at least a part of the surface of the core particle in order to inhibit the oxidation of copper (Abstract, Paragraph 55).  Kumashiro et al further teaches the content of oxide is 5% mass or less (Paragraph 55).  Kumashiro et al further teaches the copper particles has a major axis is 5nm or more and 500nm or less and the aspect ratio (major axis/minor axis is 1-10 (Paragraph 48).  Kumashiro et al further teaches copper particles having the shape of a long-grain or flat (Paragraph 89).  Kumashiro et al further teaches the organic substance on the surface of the copper includes a substance derived from an alkylamine, wherein the alkylamine can include an atom such as oxygen (Paragraphs 52, 73).  Kumashiro et al further teaches alcohol solvents (which satisfies claimed functioning as a reducing agent) (Paragraphs 85-86, 90).  However, Kumashiro et al fails to specifically disclose 1-amino-2-propanol as the organic substance on the surface of the copper particles, 10-500nm minor axis, the amount of organic solvent per 100 parts of the copper particles carboxylic acid and a thermosetting resin.
In the same field of endeavor, Kawasaki et al teaches provide copper nanoparticles with a protecting coating on the surface to suppress the oxidation of copper such as 1-amino-2-propanol (Abstract, Paragraphs 25, 81).
In the same field of endeavor, Fukumoto et al teaches copper coated particles and conductive compositions/ink for forming wiring patterns comprising 40-95mass% of solids (Paragraphs 143, 147, 152).  Fukumoto et al further teaches the conductive composition/ink composition comprises organic solvents (Paragraph 146).  Fukumoto et al further teaches carboxylic acids for excellent oxidation resistance and sintering property (Abstract, Paragraph 27).
In the same field of endeavor, Hata et al teaches a conductive material for forming electrically conductive paths (Abstract).  Hata et al further teaches a composition comprising metal particulates and a thermosetting resin which functions as an organic binder that fixes the arrangement of the particles (Paragraphs 1, 26).  Hata et al further teaches the thermosetting resin should be 1-30 parts per 100 parts of the particles (which overlaps the instantly claimed range of 1-10 parts) (Paragraph 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 1-amino-2-propanol in Kumashiro et al in view of Kawasaki et al in order to suppress the oxidation of copper as taught in Kawasaki et al.  It would only be obvious to substitute 1-amino-2-propanol as the organic substance in Kumashiro et al as Kumashiro et al teaches an organic substance including a derivative from an alkylamine wherein the alkylamine can include oxygen.  Furthermore, it is well settled that it is prima facie obvious to combine ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
With regard to a 10-500nm minor axis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a 10-500nm minor axis in Kumashiro et al as Kumashiro et al teaches the copper particles has a major axis is 5nm or more and 500nm or less and the aspect ratio (major axis/minor axis is 1-10 (Paragraph 48); hence, this would overlap the claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to the amount of organic solvent per 100 parts of the copper particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided up to 95% of the copper particles and the remainder solvent in Kumashiro et al in view of Fukumoto et al as Fukumoto et al teaches the ranges of the components for forming conductive/ink compositions.
With regard to carboxylic acid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a carboxylic acid in Kumashiro et al in view of Kawasaki et al and Fukumoto et al in order to provide excellent oxidation resistance and sintering property as taught in Fukumoto et al.
With regard to a thermosetting resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a 1-10 parts of a thermosetting resin in Kumashiro et al, Kawasaki et al and Fukumoto et al in order provide a organic binder that fixes the arrangement of the particles as taught in Hata et al.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumashiro et al (WO Patent 2016/136753 (already of record)) in view of Kawasaki et al (US Patent Application 2017/0073538 (already of record)) in view of Fukumoto et al (US Patent Application 2017/0043404 (already of record)) in view of Hata et al (JP 2002-329945 (already of record)) as applied to claims 1-5 above, and in further view of Hatae et al (US Patent Application 2014/0296437 (already of record)).
Regarding claims 6-7, Kumashiro et al, Kawasaki et al and Fukumoto et al disclose the invention substantially as claimed.  Kumashiro et al, Kawsaki et al and Fukumoto et al fail to specifically disclose the composition is used for a die attach on a substrate for an LED.
In the same field of endeavor, Hatae et al teaches that conductive pastes can interchangeably be used as die attach films for different substrates and for LED or EL devices (Paragraph 148).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have used the composition as a die attach composition on a substrate for an LED in view of Hatae et al which teaches that conductive pastes can interchangeably be used as die attach films for different substrates and for LED or EL devices (Paragraph 148). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumashiro et al (WO Patent 2016/136753 (already of record)) in view of Kawasaki et al (US Patent Application 2017/0073538 (already of record)) in view of Fukumoto et al (US Patent Application 2017/0043404 (already of record)) in view of Hata et al (JP 2002-329945 (already of record)) as applied to claims 1-5 above, and in further view of Wu et al (US Patent Application 2012/0025257 (already of record)).
Regarding claim 8, Kumashiro et al, Kawasaki et al and Fukumoto et al disclose the invention substantially as claimed.  Kumashiro et al, Kawasaki et al and Fukumoto et al fail to specifically disclose the composition is used for a heat sink.
In the same field of endeavor, Wu et al teaches a conductive copper paste that bonds a heat generated component and heat dissipating member (Paragraph 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have used the composition as a heat sink in view of Wu et al which teaches that a conductive copper paste that bonds a heat generated component and heat dissipating member (Paragraph 23). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        November 10, 2022